Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered January 10, 1994, convicting him of criminal possession of a weapon in the second degree, reckless endangerment in the first degree, and criminal possession of a weapon in the third degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the evidence was legally insufficient to establish his guilt of criminal possession of a weapon in the second and third degree beyond a reasonable doubt are unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.